 In the Matter of SENIEL OsTRow, DOING BUSINESS AS SEALY MATTRESSCOMPANY OF SOUTHERN CALIFORNIAandUPHOLSTERERS INTERNA-TIONAL UNION OF NORTH AMERICA, LOCAL 15, A. F. OF L.Case No. R-2237.-Decided January 22, 19111Jurisdiction:mattress, box springs, and studio divan manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord recognition to union; election necessary'Unit`Appropriate for Collective Bargaining:prodiiction and shipping employees-including truck drivers but excluding foremen, supervisors, and, clericalemployees ; agreement as toMr. Edgar Anspacher;of Los Angeles, Calif., for they Company.Mr. Arthur GarrettandMr. Charles L. Yost,of Los Angeles,.Calif., for the International.gallagher,Wirind'Johnson,byMr. Leo Gallagher,of-LosAngeles, Calif., andMr. Ernest Marsh,of Los Angeles, Calif., forthe United.Mr. Louis Colcin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 26 and December 6, 1940, respectively, UpholsterersInternational Union of North America, Local 15, herein called theInternational, filed with the Regional Director for the Twenty-firstRegion (Los Angeles, California) a petition and an amended peti-tion alleging that a question affecting commerce had arisen concern-ing the representation of employees of Seniel Ostrow, doing businessas Sealy Mattress Company of Southern California,) Los Angeles,'California, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act,.49 Stat. 449, herein called the Act.On December 18, 1940, the National Labor Relations.Board, herein'Incorrectly designated in the formal papers as Sealy Mattress-Company.This wascorrected by motionat the hearing29N L R.B,No 26.142 SENIEL OSTROW143called the Board, acting pursuant to Section 9 (c) of'the Act andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations--Series 2, as amended, ordered an investigationand authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On December 20, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theInternational, and United FurnitureWorkers of America, Local576, herein called the United, a labor organization claiming to rep-r- esent employees directly affected by the investigation.Pursuantto notice,, a hearing was held on December 30, 1940, at Los Angeles,California, before David Sokol, the Trial Examiner duly designatedby the Board.The International and the United were representedby, counsel, the Company by its general manager; all participatedin the hearing.Full opportunity to be heard, to examine and cross-exainine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings ofThe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSenielOstrow, doing business as Sealy Mattress Company ofSouthern California, operates a plant at Los Angeles, California,where he is engaged in the business of manufacturing mattresses,box springs, and studio divans.From January 1, 1940, to Decem-ber 1,, 1940, the Company purchased raw materials valued in ex-cess of $90,000, approximately 11 per cent of which were shippedto it from points outside the State of California.During the sameperiod, the Company's sales exceeded $200,000, approximately 5 percent of which represented goods shipped to points outside the Stateof California.IT.THE ORGANIZATIONS INVOLVEDUpholsterers International Union of North America, Local 15, isa labor organization affiliated with the American Federation ofLabor. - It admits to - membership all production and shipping em-ployees of the Company, including truck drivers, but excludingforemen, supervisors, and clerical employees.United FurnitureWorkers of America, Local 576, is a labororganization affiliated with the Congress of Industrial Organiza- 144DECISIONSOF NATIONALLABOR RELATIONS BOARDtions.It admits to membership the same classes of employees ofthe Company as the International.-III.THE QUESTION CONCERNING REPRESENTATIONDuring July 1940 the International, claiming to represent a ma-jority of the employees, requested the Company to recognize it asthe exclusive representative of its employees.The Company--deniedthis request stating that it was operating under a contract with theUnited.The Company and the United entered into a closed-shop contractin 1939 which expired on December 31, 1940. It is apparent that thiscontract is not a bar to a present determination of-representatives.A statement of the Regional Director, introduced in evidence, showsthat the International and the United each represent a substantialnumber, of employees in the alleged- appropriate unit .2We find that a question has arisen concerning the representationof, employees of the Company.IV.THE EFFECT OF TI-11] QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and coriunerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITThe International,' the United, and the Company agreed at the-hearing that the appropriate unit should consist of all productionand shipping employees of the Company, including truck drivers,but excluding foremen, supervisors, and clerical employees.'Wesee no reason for departing from the desires of the partiesWe find that all production and shipping employees of the Com-pany, including truck drivers, but excluding foremen, supervisors,and clerical employees, constitute a unit appropriate for the pur-The Regional Directors statement shows that 22 employees whose names appear onnational and that 20 employees whose names appear on this pay roll halve signed a peti-tion authnrizmg the United to bargain for themThe December 6, 1940. pay roll containsthe names of 27 employees in the alleged appropriate unitThe contract between the United and the Company which expired on December 31,1040, ,coveted "employees of the Company," and specifically excluded employees in the salesand office departments, foremen, superintendents, shipping clerk, temporary maintenanceemployees, and special service employees SENIEL OSTROW145poses of collective bargaining,and that said unit will insure to em-ployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwiseeffectuatethe policies of the Act.VI.THE DETERMINATIONOF REPRESENTATIVESThe International stated that, in the event the Board directed- anelection, it desired that the pay roll of December 6, 1940, be usedas a basisfor determining eligibility to vote.The United statedthat it desired a pay roll for the period immediately preceeding the(late of the Direction of Election.We find that those eligible tovote in the election shall be the employees in the appropriate, unitwho were employed by the Company during the pay-roll period im-mediately preceding the date of the Direction of Election herein,including employees who did not work during such pay-roll periodbecause they were ill or on vacation and employees who were thenor have since been temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :'CONCLUSIONSOFLAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Seniel Ostrow, doing business as SealyMattress Company of Southern California, Los Angeles, California,within the meaning of Section 9 (c) and Section 2 .(6) and (7) ofthe National Labor Relations Act.2.All production and shipping employees of the Company, in-cluduig truck drivers, but excluding foremen, supervisors, and cler-ical employees, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational, Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the-NationalLabor Relations Board by, Section 9 (c)- of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,is is hereby-DIRECTED that,as part of the investigation authorized by theBoardto ascertain representatives for the purposes of collective -bargaining with Seniel Ostrow,doing business as Sealy. Mattress2nZnCompany of Southern California,Los Angeles,California,an elec- 146DECISIONS OF NATIONAL" LABOR RELATIONS BOARDtion by secret ballot shall be conducted as early as possible, but hotlater than thirty (30) days from the -date of this Direction, underthe direction and supervision of_ the Regional Director for theTwenty-first Region, acting in this matter as agent for the NationalLabor, Relations Board, and subject to Article III, Section 9, ofsaidRules and 'Regulations, among all production and shippingemployees of the Company who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingtruck drivers, employees who did not work during such pay-rollperiod because they were ill or on vacation,-and employees who werethen or have since been temporarily laid off, but excluding foremen,supervisors, clerical employees, and employees who have since quitor been discharged for cause, to determine whether they desire tobe represented by Upholsterers International Union of North Amer-ica,Local 15, affiliated with the American Federation of Labor, orby United Furniture Workers of America, Local 576, affiliated withthe Congress of Industrial Organizations, for the purposes of col-lective bargaining, or by neither.CHAIRMAN HARRY A. DIii.Lis took no part in the consideration ofthe above Decision and Direction of Election.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESFebruary 20, 1941On January 22, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.,Pursuant to the Direction of Election,an election by secret ballot was conducted on February 5, 1941, underthe direction and supervision of the Regional Director for theTwenty-first Region (Los Angeles, California).On February 5,1941, the Regional Director, acting pursuant to Article III,' Section 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended, issued and duly served upon the parties an ElectionReport,No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Totalon eligibility list--------------------------------------23Total ballots cast --------------------------------------------22Total ballots challenged-------------------------------------0Total blank ballots------------------------------------------0Totalvoid ballots-------------------------------------------0 SENILL OSTROW147Total ballots not counted____________________________________0Total ballots counted ----------------------------------------22Total votes for United Furniture Workers of America, Local576, affiliated with the Congress of Industrial Organizations__17`America, Local 15, affiliated with the American Federationof Labor--------------------------------------------------4Total votes for neither______________________________________1By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended,IT Is HEREBY CERTIFIED that United Furniture Workers of America,Local 576, affiliated with the Congress of Industrial Organizations,has been designated and selected by a majority of all production andshipping employees of Seniel Ostrow, doing business as SealyMattress Company of Southern California, Los Angeles, California,including truck drivers, but excluding foremen, supervisors, andclerical employees, as their representative for the purposes of collec-tive bargaining, and that, pursuant'to Section 9 (a) of the Act,United Furniture Workers. of America, Local 576, affiliated with theCongress of Industrial Organizations, is the exclusive representativeof all such employees for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and otherconditions of employment.29 N. L. R. B., No. 26a.I413602-42-vol. 29-11